Exhibit 10.2

 

SECOND AMENDMENT TO THE

TWO RIVER COMMUNITY BANK

SUPPLEMENTAL EXECUTIVE RETIEMENT AGREEMENT

 

THIS SECOND AMENDMENT is adopted this 30th day of September 2016, by and between
Two River Community Bank (the “Employer”), and A. Richard Abrahamian (the
“Executive”).

 

The Employer and the Executive executed a Supplemental Executive Retirement
Agreement January 1, 2012 and one subsequent amendment thereto (collectively,
the “Agreement”). The Employer and the Executive now wish to amend the Agreement
to clarify the amount of benefits to be paid to the Executive.

 

Now, therefore, the Employer and Executive agree as follows.

 

Sections 2.2, 2.3, 2.4 and 2.5. of the Agreement shall be deleted and replaced
by the following:

 

2.2     Early Termination Benefit. If Early Termination occurs, the Employer
shall pay the Executive the annual benefit shown on Schedule A for the Plan Year
ending immediately prior to Separation from Service. Additionally, this benefit
amount shall be increased by a pro-rated amount relative to the Executive’s
service during the partial Plan Year in which Separation from Service takes
place. The annual benefit will be paid in equal monthly installments commencing
the month following Separation from Service and continuing for fifteen (15)
years. This benefit will be in lieu of any other benefit under this Agreement.

 

2.3     Disability Benefit. In the event the Executive suffers a Disability
prior to Normal Retirement Age the Employer shall pay the Executive the annual
benefit shown on Schedule A for the Plan Year ending immediately prior to
Disability. Additionally, this benefit amount shall be increased by a pro-rated
amount relative to the Executive’s service during the partial Plan Year in which
Disability takes place. The annual benefit will be paid in equal monthly
installments commencing the month following Normal Retirement Age and continuing
for fifteen (15) years. This benefit will be in lieu of any other benefit under
this Agreement.

 

2.4    Change in Control Benefit. If a Change in Control occurs while the
Executive is a full-time employee of the Employer, the Employer shall pay the
Executive the annual benefit shown on Schedule A for the Plan Year ending
immediately prior to Separation from Service. Additionally, this benefit amount
shall be increased by a pro-rated amount relative to the Executive’s service
during the partial Plan Year in which Separation from Service takes place. The
annual benefit will be paid in equal monthly installments commencing the month
following Separation from Service and continuing for fifteen (15) years. This
benefit will be in lieu of any other benefit under this Agreement.

 

2.5     Death Prior to Separation from Service and Normal Retirement Age. In the
event the Executive dies prior to Separation from Service and Normal Retirement
Age, the Employer shall pay the Beneficiary the annual benefit shown on Schedule
A for the Plan Year ending immediately prior to the Executive’s death.
Additionally, this benefit amount shall be increased by a pro-rated amount
relative to the Executive’s service during the partial Plan Year in which the
Executive’s death takes place. The annual benefit will be paid in equal monthly
installments commencing the month following the Executive’s death and continuing
for fifteen (15) years. This benefit will be in lieu of any other benefit under
this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Employer have signed this Second Amendment.

 

Executive

 

Employer  

 

               

/s/ A. RICHARD ABRAHAMAIAN

 

By:

/s/ WILLIAM D. MOSS

 

A. Richard Abrahamian  

 

Title:

President and Chief Executive Officer

 

 